Citation Nr: 0627092	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee meniscectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to extension of a temporary total rating 
beyond the period from June 15, 1999 to August 1, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This matter was previously before the 
Board in January 2001.  Since then, the RO granted a 
temporary total rating under 38 C.F.R. § 4.30 from November 
12, 1997 to November 30, 1998, and informed the veteran that 
this was the maximum period for which such a rating could be 
assigned and that, therefore, his appeal concerning this 
matter was favorably resolved.  He acknowledged this is a 
letter to the RO in July 2004.  Therefore, that matter is no 
longer before the Board. 


FINDINGS OF FACT

1.  The veteran does not have severe left knee recurrent 
subluxation or lateral instability.

2.  The veteran does not have left knee limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees.

3.  Following left knee surgery in June 1999, the veteran did 
not need convalescence beyond August 1, 1999, and did not 
have severe postoperative residuals or immobilization by 
cast.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of left knee meniscectomy have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.71a, Diagnostic Code 5257 (2005).


2.  The criteria for an initial disability rating in excess 
of 10 percent for left knee degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Code 5010-5003 
(2005).

3.  An extension of a temporary total rating beyond the 
period from June 15, 1999 to August 1, 1999 is not warranted.  
38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

A claim for a higher left knee disability rating was received 
in November 1997.  Pursuant to 38 C.F.R. § 4.30, the 
disability from the left knee meniscectomy was rated as total 
from November 12, 1997 to December 1, 1998 and from June 15, 
1999 to August 1, 1999.  As the disability was rated 100 
percent on the basis of convalescence, the degree of 
disability during these time periods is not at issue.  

The veteran has a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This diagnostic code warrants a 
maximum 30 percent rating when there is knee impairment with 
severe recurrent subluxation or lateral instability.  

The evidence does not support a conclusion that the veteran 
has severe recurrent subluxation or lateral instability of 
his left knee.  The cruciate ligaments were stable on 
arthroscopy in November 1997.  After the termination of the 
temporary total rating effective at the end of November 1998, 
the evidence shows that anterior and posterior drawer tests 
were negative in January 1999.  Later that month, there was 
no demonstrable collateral ligament laxity and there was also 
a positive anterior drawer sign.  His cruciate and collateral 
ligaments were intact on MRI according to a May 1999 report.  
After the termination of the temporary total rating at the 
end of July 1999, following surgery in June 1999, the veteran 
had lateral shift in November 2001.  On examination in April 
2003, however, drawer test was within normal limits and there 
was only slight recurrent subluxation described.  There was 
no limp on VA evaluation in April 2005.  The August 2005 
examination revealed normal drawer and McMurray's tests of 
the left knee.  As severe recurrent subluxation or lateral 
instability of the left knee is not demonstrated, an 
increased rating is not warranted under Diagnostic Code 5257.

The left knee is also rated 10 percent disabled under 
Diagnostic Code 5010, for traumatic arthritis.  This is rated 
as degenerative arthritis.  Degenerative arthritis is rated 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Arthritis of the veteran's left knee is shown in X-ray 
reports throughout the rating period.  There are not any 
reports showing limitation of flexion or extension between 
June 12, 1997 and November 12, 1997.  Following termination 
of the temporary total rating effective at the end of 
November 1998, the January and February 1999 VA examination 
reports indicate that the veteran had left knee range of 
motion from 0 to 145 degrees, with pain from 120 to 145 
degrees of flexion.  Following the temporary total rating in 
June and July 1999, the April 2003 VA examination shows that 
the veteran's flexion was to 130 degrees, with pain at 130 
degrees, and that his extension was to 0 degrees, with no 
pain on extension.  On evaluation in July 2004, the veteran's 
left knee had a full range of motion.  VA evaluation in April 
2005 revealed left knee range of motion from 0 to 120 
degrees.  The August 2005 examination showed that flexion was 
to 140 degrees, and that that was when pain occurred, and 
that extension was to zero with no pain.  

There is X-ray evidence of left knee arthritis, and some 
limitation of motion, but not an amount that would be 
compensable under Diagnostic Code 5260 or 5261.  Thus, per 
38 C.F.R. § 4.71a, Diagnostic Code 5003, no more than a 10 
percent rating is warranted.  This diagnostic code provides 
for no more than a single 10 percent rating for the joint 
based on limitation of motion when there is X-ray evidence of 
arthritis and some limitation of motion that is not 
compensable under Diagnostic Code 5260 or 5261.  The veteran 
is not entitled to a compensable rating under Diagnostic Code 
5261 because he does not have limitation of extension to 10 
degrees or more, and he is not entitled to a compensable 
rating under Diagnostic Code 5260 because flexion is not 
limited to 45 degrees or more.  The Board notes that in 
initial ratings, such as this, it is possible to have staged 
ratings (that is, different ratings for different periods of 
time).  In this case, however, the evidence indicates that 
staged ratings are not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The provisions of 38 C.F.R. §§ 4.40, 4.45 (2005) do not 
warrant increasing the ratings assigned.  The degree of 
functional impairment shown is adequately compensated by the 
ratings assigned.  In all, the veteran has a 30 percent 
combined rating for left knee disability.  While he has pain, 
limitation of motion, and crepitus, and some thigh and calf 
atrophy and a limp have been noted, he still retains 
significant function as reflected by the preponderance of the 
evidence.

The Board finds that the diagnostic codes assigned are the 
most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  The veteran does not have ankylosis, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum; consequently, use of the other 
diagnostic codes for disability of the knee and leg, 
38 C.F.R. § 4.71a, is not appropriate.  

Extraschedular consideration has been given.  The veteran was 
awarded temporary total ratings for substantial periods of 
time, and has a combined 30 percent rating.  He has indicated 
that he could not drive a truck.  However, he has also 
indicated that he has taken up odd jobs.  Neither marked 
interference with employment nor frequent periods of 
hospitalization or other circumstances warranting referral of 
this claim for an extraschedular rating per 
38 C.F.R. § 3.321(b)(1) are shown.

Regarding the extension of the temporary total rating 
following the June 1999 surgery, the veteran has apparently 
decided not continue to argue that a temporary total rating 
beyond August 1, 1999 is warranted.  Moreover, the summary of 
the VA hospitalization from June 15 to 16, 1999 indicates 
that, on discharge, the veteran was given instructions to 
weightbear as tolerated on his left lower extremity and to 
keep the dressing dry and clean and remove it in a week.  A 
December 1999 VA medical record indicates that there were no 
remarkable left lower extremity problems except for left claw 
toes which needed surgery.  In light of the above, a 
temporary total rating beyond August 1, 1999 is denied.  The 
veteran did not need convalescence beyond August 1, 1999, and 
he did not have severe postoperative residuals or 
immobilization by a cast.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in a June 2004 letter.  The Board 
acknowledges that this letter was sent to the veteran after 
the decisions that are the basis for this appeal.  In this 
case, however, the unfavorable RO decisions that are the 
basis of this appeal were already decided - and appealed -- 
by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

In a March 2006 letter, the veteran was given the notice of 
elements of a service-connected claim required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this was after the 
initial adjudication, it cured any notice and assistance 
deficiencies concerning effective date and degree of 
disability.  The veteran was given an opportunity to submit 
evidence after the March 2006 letter.  Any deficiencies in 
VA's duties to notify or to assist the claimant concerning 
effective date for increased ratings and temporary total 
rating extensions are harmless, as such benefits have been 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examination reports, and the veteran's testimony.  
Additionally, he stated in April 2003 that the RO had all his 
evidence.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased rating for residuals of left knee meniscectomy 
is denied.  

A higher initial rating for left knee degenerative joint 
disease is denied.  

An extension of a temporary total rating beyond the period 
from June 15, 1999 to August 1, 1999 is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


